FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 23, 2022

                                    No. 04-21-00233-CV

                    VIA METROPOLITAN TRANSIT AUTHORITY,
                                  Appellant

                                             v.

                                     Manuel FLORES,
                                        Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV06515
                       Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
       Appellee Manuel Flores has filed a motion for extension of time to file his motion for
rehearing. Appellee’s motion is GRANTED. Appellee’s motion for rehearing is due October 3,
2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court